         Case 1:19-cr-10004-ADB Document 90 Filed 12/04/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                  *
 UNITED STATES OF AMERICA,                        *
                                                  *
                v.                                *    Criminal Action No. 19-cr-10004-ADB
                                                  *
 LENIN ALFREDO AMPARO.                            *



     MEMORANDUM AND ORDER ON SECOND MOTION TO MODIFY SENTENCE

BURROUGHS, D.J.

       Currently before the Court is Lenin Alfredo Amparo’s second motion for modification of

his sentence, [ECF No. 84]. For the reasons set forth below, Amparo’s motion to modify his

sentence, [id.], is DENIED with leave to renew.

I.     BACKGROUND

       On October 25, 2019, Amparo pleaded guilty to making a false representation of a Social

Security number, in violation of 42 U.S.C. § 408(a)(7)(B). [ECF Nos. 60, 65]. The Court

sentenced him to two years’ incarceration, followed by two years of supervised release pursuant

to the agreed-upon disposition recommendation included in the parties’ Federal Rule of Criminal

Procedure 11(c)(1)(C) plea agreement. [ECF No. 65 (sentencing); ECF No. 64 (plea

agreement)]. Amparo began serving his sentence at Moshannon Valley Correctional Institution

(“MVCI”) in Pennsylvania on June 20, 2020. [ECF No. 84 at 1, 3].

       This is Amparo’s second motion for modification of his sentence. Amparo filed his

initial motion on October 13, 2020, [ECF No. 73], and, on November 4, 2020, the Court denied it

with leave to renew. [ECF No. 83]. Amparo premised his initial motion on (1) a combination of

health conditions that could make COVID-19 particularly dangerous if he were to contract it,
          Case 1:19-cr-10004-ADB Document 90 Filed 12/04/20 Page 2 of 4




(2) an impending surgery which he believed would not be performed safely at MVCI,

(3) individuals at MCVI testing positive for COVID-19, and (4) lax implementation of necessary

COVID-19 precautions (e.g., social distancing and mask wearing) at MVCI. 1 See generally

[ECF No. 73]. The Court concluded that, under the circumstances, Amparo had not met his

burden of demonstrating “extraordinary and compelling reasons” justifying his early release.

[ECF No. 83 at 6]. The Court also observed that, at the time it decided the motion, Amparo had

served only a fraction of his two-year sentence. [Id. at 6–7]. In granting leave to renew, the

Court noted that Amparo’s “recourse remains with the warden [of MVCI] or, perhaps, another

motion with the Court if circumstances change and he has served a greater percentage of his

sentence.” [Id. at 8].

II.    DISCUSSION

       In the instant motion, [ECF No. 84], Amparo argues that circumstances have changed

since the Court denied his initial motion and that the Court should therefore modify his sentence.

See generally [ECF Nos. 84 (motion), 85 (first supplement), 88-3 (second supplement)]. More

specifically, he asserts that he is experiencing COVID-19 symptoms including fever and a

cough, [ECF No. 84 at 2; ECF No. 85 at 1], and that individuals in his housing pod at MVCI

developed COVID-19 symptoms and were moved to the facility’s medical unit, [ECF No. 84 at

2–3]. 2 Additionally, Amparo alleges that MVCI’s warden denied his July 30, 2020



1
  The Court assumes the parties’ familiarity with the ongoing COVID-19 pandemic and the risk
to inmates within the federal prison system. The Court refers the reader to its order denying
Amparo’s initial motion, [ECF No. 83 at 2], for a description.
2
  He also asserts that, as of December 1, 2020, there were thirty-three positive COVID-19 cases
at MVCI, [ECF Nos. 88-3, 88-4], but this does not represent a meaningful change in
circumstances given that, in connection with his initial motion, he asserted that there were thirty
positive cases, [ECF No. 80 at 1].



                                                 2
          Case 1:19-cr-10004-ADB Document 90 Filed 12/04/20 Page 3 of 4




compassionate release request, in part, because of Amparo’s immigration status and that,

subsequently, United States Immigration and Customs Enforcement (“ICE”) has indicated that it

will not seek to deport him. See [ECF No. 84 at 2; ECF No. 84-1 (letter from warden); ECF No.

84-2 ¶ 8 (sworn statement from Amparo’s wife regarding ICE’s determination)]; cf. ECF No.

84-3 (communication from ICE agent regarding “no interest letter”)].

       The Government opposes Amparo’s motion, arguing that circumstances have not

materially changed since the Court denied Amparo’s initial motion and that Amparo must first

seek relief from MVCI’s warden. See generally [ECF No. 89].

       The statute under which Amparo seeks release, 18 U.S.C. § 3582, has an administrative

exhaustion requirement. Specifically, the statute provides that

       [t]he Court may not modify a term of imprisonment once it has been imposed
       except that . . . in any case . . . the [C]ourt, upon motion of the Director of the
       Bureau of Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . .

18 U.S.C. § 3582(c)(1)(A). Here, Amparo has not exhausted his administrative avenues for

relief. Amparo asserts that MVCI’s warden denied his request for compassionate release at least

in part because of his immigration status. [ECF No. 84 at 2]. Given that ICE has since indicated

that it will not seek to deport Amparo, [id.; ECF No. 84-3 at 1; ECF No. 84-2 ¶ 8], Amparo

should re-petition the warden, citing this change in circumstance as well as his concerns

regarding COVID-19 at MVCI. Only after he has done so—and either thirty days have elapsed

or his petition is denied and Amparo has “fully exhausted all administrative rights to appeal”—

may he seek recourse from this Court. 18 U.S.C. § 3582(c)(1)(A). In sum, as the Court

indicated in its initial order and as is clear from § 3582, Amparo’s “recourse remains with the

warden.” [ECF No. 83 at 8]; see also id. (noting that Amparo may seek relief from the Court


                                                3
           Case 1:19-cr-10004-ADB Document 90 Filed 12/04/20 Page 4 of 4




only “if circumstances change and he has served a greater percentage of his sentence”]; 18

U.S.C. § 3582(c)(1)(A).

III.     CONCLUSION

         Amparo must comply with § 3582’s administrative exhaustion requirements. He should

re-petition MVCI’s warden, citing the material change in his immigration status and raising his

concerns regarding COVID-19 at MVCI. Once he has done so, he may then, if warranted, seek

relief from the Court. Accordingly, Amparo’s motion, [ECF No. 84], is DENIED with leave to

renew.

         SO ORDERED.

December 4, 2020                                           /s/ Allison D. Burroughs
                                                           ALLISON D. BURROUGHS
                                                           U.S. DISTRICT JUDGE




                                                4
